PER CURIAM.
Rose Torres appeals from orders dismissing her complaint against Consolidated Bank, *493N.A., for defamation and wrongful termination due to unreasonable notice. We affirm the order dismissing the defamation count. § 443.041(3), Fla.Stat. (1991); Perl v. Omni Int’l of Miami, Ltd., 439 So.2d 316 (Fla. 3d DCA 1983); American Ideal Management, Inc. v. Dale Village, Inc., 567 So.2d 497 (Fla. 4th DCA 1990). However, we reverse the order dismissing the wrongful termination count. Torres properly alleged that Consolidated failed to give her reasonable notice of termination. Accordingly, dismissal of that count was improper. See Malver v. Sheffield Indus., Inc., 502 So.2d 75 (Fla. 3d DCA 1987); Perri v. Byrd, 436 So.2d 359 (Fla. 1st DCA 1983).
Affirmed in part; reversed in part; and cause remanded.